In an action to foreclose a mortgage, the plaintiff appeals from an order and interlocutory judgment (one paper) of the Supreme Court, Putnam County (Nicolai, J.), dated October 19, 2011, which, inter alia, after a framed-issue hearing, is in favor of the defendants and against it on the defendants’ counterclaim for rescission of the subject loan agreement pursuant to the *992Federal Truth in Lending Act (15 USC § 1601 et seq.) and awarded attorney’s fees to the defendants.
Ordered that the order and interlocutory judgment is affirmed, with costs.
The Supreme Court properly determined, after, inter alia, evidence was admitted at the framed-issue hearing upon stipulation, that the defendants had established that they were entitled to rescission of the subject loan agreement pursuant to the Federal Truth in Lending Act (15 USC § 1601 et seq.) due to deficient disclosures (see 15 USC §§ 1635, 1641 [c]; see also Frese v Empire Fin. Servs., 725 F Supp 2d 130, 136 [2010]; Miranda v Universal Fin. Group, Inc., 459 F Supp 2d 760, 765 [2006]; Rowland v Novus Fin. Corp., 949 F Supp 1447, 1458 [1996]).
Additionally, the Supreme Court properly awarded attorney’s fees to the defendants (see 15 USC § 1640 [a] [3]; Fairbanks Capital Corp. v Jenkins, 225 F Supp 2d 910 [2002]; cf. Brodo v Bankers Trust Co., 847 F Supp 353 [1994]).
The plaintiffs remaining contentions are without merit. Dillon, J.E, Chambers, Hall and Hinds-Radix, JJ., concur.